Title: To George Washington from James Fennell, 12 December 1796
From: Fennell, James
To: Washington, George


                        
                            Sir, 
                            Library Decr 12th 1796
                        
                        I take the liberty of submitting to you the inclosed plan of lectures, which I
                            hope will be honoured with your approbation. I am, Sir, With the greatest respect, your most
                            obedient humble Servant, 
                        
                            James Fennell.
                            
                        
                    